Case 2:20-cr-00634-DWL Document9 Filed 08/03/20 Page Lof/1

 

 

 

 

 

 

     

 

 

 

 

_/_ FILED ___ LODGED
UNITED STATES DISTRICT COURT = | ——RECEIVED = copy
DISTRICT OF ARIZONA AUG 03 2020
WITNESS LIST --- CRIMINAL CLERE EB DISTRICT SQURT |
BY DEPUTY
Preliminary Hearing LJ Non-Jury Trial LJ Jury Trial
USA vs. JONES, JILL, M. 20-8217 MJ
Last, First, Middle Initial Year-Case No-Deft No-Judge
L] GOVERNMENT DEFENDANT
— a DATE DATE
5 NAME -|G/D| SWORN’ | APPEARED
1. Nicole K. Engstrom, FBI TFO < (3| din < | 7: | -
2.
3.
4.
5.

 

 

 

 

 

 

 

 
